EX 10.1


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), by and among First Commonwealth
Financial Corporation, a Pennsylvania corporation (“Employer”), and Brian G.
Karrip (“Executive”), is entered into effective as of September 19, 2016 (the
“Effective Date”).
WITNESSETH:
WHEREAS, Employer wishes to employ Executive as Executive Vice President and
Chief Credit Officer and to cause First Commonwealth Bank, a Pennsylvania bank
and trust company (“FCB”), to appoint Executive as Executive Vice President and
Chief Credit Officer, and Executive is willing to accept such employment upon
the terms and conditions set forth herein.
NOW, THEREFORE, intending to be legally bound, Employer agrees to employ
Executive, and Executive agrees to be employed by the Employer, upon the
following terms and conditions:
ARTICLE I
EMPLOYMENT
1.01.    Office. Executive is employed hereunder as Executive Vice President and
Chief Credit Officer of Employer reporting to Employer’s President and Chief
Executive Officer (“CEO”), and as Executive Vice President and Chief Credit
Officer of FCB, reporting to FCB’s CEO, and in such capacity shall use his best
energies and abilities in the performance of his duties and in the performance
of such other duties as may be assigned to him from time to time by the CEO.
Executive will serve in such additional capacities as the CEO may from time to
time direct without additional compensation therefor.
1.02.    Term. Subject to the terms and conditions of Article II, pursuant to
the terms of this Agreement, Executive’s employment will continue until
September 19, 2018, unless such term is extended pursuant to the following
sentence. Executive’s employment will automatically be extended on September 19,
2018 and on each subsequent September 19 for successive one (1) year periods
unless Employer or Executive provides notice in writing to the other party at
least sixty (60) days prior to the end of any such term that such party does not
intend to extend Executive’s employment hereunder for another year.
1.03.    Base Salary. Subject to Article II hereof, during the term of his
employment under this Agreement, Employer will pay Executive compensation at the
rate of Three Hundred Twenty-Five Thousand Dollars ($350,000) per annum (the
“Base Salary”), payable in accordance with Employer’s normal payroll practices
in equal monthly installments, less legally required taxes and withholdings and
elected deductions. Executive’s Base Salary may be increased but not decreased
by the CEO at any time based upon Executive’s contributions to the success of
Employer and on such other factors as the Board shall deem appropriate.
Executive will be eligible to participate in any Short-Term and Long-Term
Incentive Plans that may be offered to executive employees of Employer. Without
limiting the generality of the foregoing, Executive will be eligible to earn (i)
a cash incentive award under the Employer’s 2017 Annual Incentive Plan (“AIP”)
with a target award of 35% of Base Salary and, for purposes of the 2017 AIP
only, a guaranteed minimum payout equal to the target award; and (ii) a
performance-based


1



--------------------------------------------------------------------------------

EX 10.1


restricted stock unit award under the Employer’s 2017-2019 Long-Term Incentive
Plan with a target share award equivalent to 25% to 30% of Base Salary.
Executive will also be eligible to participate in the Employer’s Non-Qualified
Deferred Compensation Plan as provided in the documents that govern that plan.
1.04.    Employee Benefits. Subject to Article II hereof, during the term of his
employment under this Agreement, Executive will be eligible to participate in
such major medical or health benefit plans, pensions, and other benefits as are
available generally to employees of Employer, to the extent available to
employees.
1.05    Signing Bonus. Executive shall receive a bonus of Seventy-Five Thousand
Dollars ($75,000.00) (the “Signing Bonus”), less legally required taxes and
withholdings. One-half of the Signing Bonus will be paid upon the commencement
of Executive’s employment (the “Commencement Date”), and one-half of the Signing
Bonus will be paid on the first anniversary date of the Commencement Date.
1.06    Inducement Equity Award. Contemporaneously with the execution of this
Agreement, Executive and Employer are entering into a Restricted Stock Agreement
pursuant to which Employer will award a total of Thirty-Three Thousand (33,000)
shares of restricted stock to Executive as an inducement award, effective on the
Commencement Date, subject to vesting or forfeiture in accordance with the terms
of the Restricted Stock Agreement.
ARTICLE II
TERMINATION
2.01.     Termination For Cause. Employer may terminate Executive’s employment
and the term of employment under this Agreement at any time for “Cause,” as
defined herein, by providing written notice to Executive that his employment is
terminated, whereupon Executive’s employment with the Employer will be
terminated. Upon delivery of said notice together with payment of any salary
accrued under Section 1.03 prior to the date of termination but not yet paid, as
well as payment for any accrued vacation time not taken and expenses which were
properly incurred by Executive on Employer’s behalf prior to the termination
date that are not yet paid (“Accrued Obligations”), all obligations of the
Employer to Executive shall terminate. In the event Employer terminates
Executive’s employment for Cause, Employer will pay all Accrued Obligations to
Executive within thirty (30) days following such termination of employment.
Termination shall be deemed to be for Cause if: (i) Executive fails to comply
with any material provision of this Agreement; (ii) Executive refuses to comply
with any lawful, written directive from the Board; (iii) Executive fails to
perform his duties under this Agreement with the degree of skill and care
reasonably to be expected of a professional of his experience and stature after
notice and a reasonable opportunity to cure (unless the failure to perform is
incapable of being cured); or (iv) Executive engages in an act of dishonesty,
fraud or moral turpitude or Executive is convicted of a crime which, in the
judgment of the Board, renders his continued employment by Employer materially
damaging or detrimental to Employer. The obligations of Executive under
Article III shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.01. If Executive’s employment terminates under
Section 2.01, he is entitled to no severance under Section 2.05.


2



--------------------------------------------------------------------------------

EX 10.1


2.02.     Termination Without Cause. Executive’s employment with Employer and
FCB and the term of employment under this Agreement may be terminated at any
time by Employer without Cause immediately upon written notice by Employer to
Executive, whereupon Executive’s employment with Employer will be terminated. In
the event Employer terminates Executive’s employment without Cause, Employer
will pay all Accrued Obligations to Executive within thirty (30) days following
such termination of employment and will provide Executive with the Severance
Benefits set forth in Section 2.05, provided that as a condition precedent to
Executive’s receipt of Severance Benefits under this Section 2.02 and
Section 2.05, Executive must execute and deliver to Employer a Separation
Agreement and General Release (as defined in Section 2.05). All other
obligations of Employer to Executive shall cease as of the date of termination.
The obligations of Executive under Article III shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.02.
2.03.     Resignation for Good Reason. Executive may resign from employment with
Employer and FCB and terminate the term of employment under this Agreement for
Good Reason. Good Reason means: (i) a material change in Executive’s title,
position or responsibilities with Employer or FCB which represents a substantial
reduction of the title, position or responsibilities in effect immediately prior
to the change; (ii) any reduction in the Base Salary or a material reduction of
benefits provided under this Agreement (unless such reduction of benefits
applies equally to all similarly situated employees of Employer); or (iii) the
assignment of Executive to a position which requires him to relocate permanently
to a site more than fifty (50) miles outside of Pittsburgh, Pennsylvania; or
(iv) the assignment to Executive of any duties or responsibilities (other than
due to a promotion) which are materially inconsistent with the position of
Executive Vice President and Chief Credit Officer of Employer and FCB. Before
Executive resigns employment with Employer for Good Reason, Executive must give
Employer twenty (20) days’ notice of said resignation and an opportunity to
correct. In the event Executive resigns from employment with Employer for Good
Reason, Employer will pay all Accrued Obligations to Executive within thirty
(30) days following such termination of employment and will provide Executive
with the Severance Benefits set forth in Section 2.05, provided that as a
condition precedent to Executive’s receipt of Severance Benefits under this
Section 2.03 and Section 2.05, Executive must execute and deliver to Employer a
Separation Agreement and General Release (as defined in Section 2.05). All other
obligations of Employer to Executive shall cease as of the date of termination.
The obligations of Executive under Article III shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.03.
Notwithstanding the foregoing, if Employer corrects within twenty (20) days of
its receipt of notice of the Good Reason, Employer shall owe Executive no
severance under Section 2.05 and Executive shall be eligible to continue in his
capacity as Executive Vice President and Chief Credit Officer of Employer and
FCB.
2.04.     Termination by Executive. Executive agrees to give Employer sixty
(60) days’ prior written notice of the termination of his employment with
Employer. Simultaneously with such notice, Executive shall inform Employer in
writing as to his employment plans following the termination of his employment
with Employer. In the event Executive terminates his employment with Employer
pursuant to this Section 2.04, Employer will pay all Accrued Obligations to
Executive within thirty (30) days following such termination of employment. All
other obligations of Employer to Executive shall cease as of the termination
date. The obligations of Executive under Article III shall continue
notwithstanding termination of Executive’s employment pursuant to this
Section 2.04. If Executive’s employment terminates under Section 2.04 he is
entitled to no severance under Section 2.05.


3



--------------------------------------------------------------------------------

EX 10.1


2.05.     Severance Benefits. In the event that Employer terminates Executive’s
employment during the term of this Agreement without Cause pursuant to Section
2.02, or if Executive terminates his employment with Employer during the term of
this Agreement pursuant to Section 2.03, and subject to the conditions set forth
in this Section and subject to Sections 2.02 and/or 2.03 as applicable, Employer
will pay to Executive an amount equal to the product of (x) one-twelfth (1/12)
of the Base Salary times (y) the greater of (i) twelve or (ii) the number of
months remaining in the term, less legally required taxes and withholdings and
elected deductions. Said sum is to be paid in equal periodic installments
payable in accordance with Employer’s normal payroll practices commencing with
the first payroll following Executive’s termination of employment, provided,
however, that any installments that would otherwise be payable in the six month
period following separation from service shall be paid on the day following the
six month anniversary of such separation from service in accordance with the
requirements of Section 5.02(b) of this Agreement. Upon termination, Employer
will offer continuation coverage to Executive, as required by Section 4980B of
the Internal Revenue Code of 1986, (“Code”) as amended (“COBRA”), under the
First Commonwealth’s group health plan (the “Health Plan”) on the terms and
conditions mandated by COBRA including Executive’s payment of the applicable
COBRA premiums and shall pay the full cost of Executive's COBRA premiums for the
twelve (12) month period following such separation from service.
Employer’s obligations to make any payment to Executive as described in this
Agreement is contingent upon Executive's execution and non-revocation of a
separation agreement and general release of any and all claims and causes of
action that Executive may have against Employer, as permitted by law, in a form
and substance reasonably satisfactory to the Employer, that, in the opinion of
the Employer’s counsel, is effective to release the Employer Entities (as
defined in Section 3.01) from all claims relating to Executive’s employment or
the termination thereof (other than under the terms of this Employment
Agreement) (a “Separation Agreement and General Release”), and the Employer will
have no obligation to make any payment unless and until such Separation
Agreement and General Release has become effective.
2.06.     Resignation of Board Membership. Executive expressly promises and
agrees that he will resign from all boards of directors, officer positions,
committee memberships and other positions with Employer and each of its
subsidiaries immediately upon and concurrent with the termination of his
employment with Employer for any reason, including, without limit, by Employer
for Cause or without Cause or by Executive for any reason.
ARTICLE III
EXECUTIVE’S COVENANTS AND AGREEMENTS
3.01.     Non-Disclosure of Confidential Information. Executive recognizes and
acknowledges that: (a) in the course of Executive’s employment by Employer, it
will be necessary for Executive to acquire information concerning Employer and
its subsidiaries and affiliates (individually, an “Employer Entity,” and
collectively, the “Employer Entities”), which could include, in whole or in
part, the Employer Entities’ business, sales volume, sales methods, sales
proposals, financial statements and reports, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customers’ purchases from the Employer Entities, the Employer
Entities’ sources of supply, the Employer Entities’ computer programs, system
documentation, special hardware, product hardware, related software


4



--------------------------------------------------------------------------------

EX 10.1


development, Employer Entities’ manuals, formulae, processes, methods, machines,
compositions, ideas, improvements, inventions, or other confidential or
proprietary information belonging to the Employer Entities or relating to the
Employer Entities' affairs (collectively referred to herein as the “Confidential
Information”); (b) the Confidential Information is the property of the Employer
Entities; (c) the use, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to the Employer Entities; and (d) it is essential to the protection of
the Employer Entities' good will and to the maintenance of the Employer
Entities' competitive position that the Confidential Information be kept secret
and that Executive not disclose the Confidential Information to others or use
the Confidential Information to Executive’s own advantage or the advantage of
others. Confidential Information shall not include information otherwise
available in the public domain through no act or omission of Executive.
Executive agrees to hold and safeguard the Confidential Information in trust for
the Employer Entities, its successors and assigns and agrees that he shall not,
without the prior written consent of the Employer Entities, misappropriate or
disclose or make available to anyone for use outside the Employer Entities'
organizations at any time, either during his employment with any Employer Entity
or subsequent to the termination of his employment with Employer for any reason,
including without limitation, termination by Employer, any of the Confidential
Information, whether or not developed by Executive, except as required in the
performance of Executive’s duties to Employer.
3.02.     Non-Solicitation of Employees. Executive agrees that, during the term
of his employment with Employer and for one (1) year following termination of
Executive’s employment with Employer for any reason, including without
limitation termination by Employer for Cause or without Cause, Executive will
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any employee of any Employer Entity, to leave any Employer Entity for any reason
whatsoever, or hire any such employee.
3.03.     Duties. Executive agrees to be a loyal employee of Employer. Executive
agrees to devote his best efforts to the performance of his duties for Employer,
to give proper time and attention to furthering the Employer’s business, and to
comply with all rules, regulations and instruments established or issued by, or
applicable to, the Employer Entities. Executive further agrees that during the
term of this Agreement, Executive shall not, directly or indirectly, engage in
any business which would detract from Executive’s ability to apply his best
efforts to the performance of his duties. Executive also agrees that he shall
not usurp any corporate opportunities of the Employer Entities.
3.04.     Return of Materials. Upon the termination of Executive’s employment
with Employer for any reason, Executive shall promptly deliver to the Employer
Entities all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, computer equipment, programs, software,
databases, proposals, financial statements and reports, and any documents
concerning the Employer Entities' customers or concerning products or processes
used by the Employer Entities and, without limiting the foregoing, will promptly
deliver to the Employer Entities any and all other documents or materials
containing or constituting Confidential Information, in whatever form or medium
(including cloud storage).
3.05.     Work Made for Hire. Executive agrees that in the event of publication
by Executive of written or graphic materials constituting “work made for hire,”
as defined and used in the Copyright Act of 1976, 17 USC § 1 et seq., the
Employer Entities will retain and own all rights in said materials, including
right of copyright.


5



--------------------------------------------------------------------------------

EX 10.1


3.06     Non-Compete. Executive agrees that, during the term of his employment
with Employer and for one (1) year following termination of Executive's
employment with Employer for any reason, including without limitation
termination by Employer for Cause or without Cause or termination by Executive
for Good Reason or otherwise, Executive will not, for himself, as an agent,
employee, contractor or owner, or on behalf of another person or entity,
directly or indirectly, engage in any “Prohibited Position” with any “Competing
Business.” For purposes of this Agreement, “Prohibited Position” shall mean any
position, whether as principal, agent, officer, director, employee, consultant,
shareholder, partner, member, or otherwise: (i) where Executive will be engaged
in the management, sale, development, or marketing of products or services of
the type provided by any Employer Entity; and (ii) during employment with
Employer, Executive was privy to or given access to proprietary and/or
confidential business information of Employer concerning any Employer Entity’s
management, strategy, performance, sale, development or marketing of that type
of product or service and/or was involved in maintaining the Employer Entities'
customer relationships or goodwill; “Competing Business” shall mean any person,
corporation or other entity which engages in the marketing and/or sale of:
(i) retail banking products in the Restricted Territory, including, for example,
personal and business accounts, private banking, business banking, loans, lines
of credit, mortgages, and other investment or financial products; or (ii) any
other product or service of the Employer Entities, currently and in the future,
in the Restricted Territory, in which Executive had involvement, and/or about
which Executive learned of, and/or may have acquired any knowledge about, while
employed by Employer; and “Restricted Territory” shall mean any county in which
any Employer Entity maintains an office or branch and any county which is
contiguous to such a county. During the term of his employment with Employer and
for one (1) year following termination of Executive's employment with Employer
for any reason, including without limitation termination by Employer for Cause
or without Cause, or termination by Executive for Good Reason or otherwise,
Executive also agrees not to enter into, consult about, or become involved with
any transactions that he learned and/or became aware of through his employment
with Employer. Executive acknowledges that the foregoing restrictions are
properly limited so that they will not interfere with his ability to earn a
livelihood and that such restrictions are reasonable and necessary to protect
the Employer Entities' legitimate business interest, including the protection of
its confidential and trade secret information. In exchange for the consideration
set forth in this Agreement, Executive agrees to be bound by the terms of this
Section 3.06. The foregoing covenants shall not be deemed to prohibit Executive
from acquiring as an investment not more than five percent (5%) of the capital
stock of a Competing Business, whose stock is traded on a national securities
exchange or through an automated quotation system of a registered securities
association.
3.07     Effect of Change of Control. The covenants in Section 3.06 above shall
terminate and be of no further force or effect upon the occurrence of a Change
of Control (as defined in the Change of Control Agreement between Employer and
Executive, effective as of September 19, 2016 (the “Change of Control
Agreement”)) if the Change of Control Agreement remains in full force and effect
at the time of such Change of Control.
ARTICLE IV
EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
4.01.     Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article III will not prevent him
from earning his livelihood, and


6



--------------------------------------------------------------------------------

EX 10.1


acknowledges that it would cause the Employer Entities serious and irreparable
injury and cost if Executive were to use his ability and knowledge in breach of
the obligations contained in Article III.
4.02.     Remedies. In the event of a breach by Executive of the terms of this
Agreement, Employer shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance of this Agreement by Executive and to enjoin Executive from any
further violation of this Agreement and to exercise such remedies cumulatively
or in conjunction with all other rights and remedies provided by law. Executive
acknowledges, however, that the remedies at law for any breach by him of the
provisions of this Agreement may be inadequate and that Employer shall be
entitled to injunctive relief against him in the event of any breach. In
addition, in the event that Executive breaches any obligation under this
Agreement or any obligation that Executive has to any Employer Entity under
common law, or otherwise engages in tortious behavior that damages any Employer
Entity in any way, any Employer Entity will have the right to not provide
Executive with, or to cease providing Executive with, any amounts or benefits
that would otherwise be provided pursuant to Section 2.05 above.
ARTICLE V
MISCELLANEOUS
5.01.     Authorization to Modify Restrictions. It is the intention of the
parties that the provisions of Article III shall be enforceable to the fullest
extent permissible under applicable law, but that the unenforceability (or
modification to conform to such law) of any provision or provisions of this
Agreement shall not render unenforceable, or impair, the remainder hereof. If
any provision or provisions hereof shall be deemed invalid or unenforceable,
either in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provision or provisions and to alter the
bounds thereof in order to render it valid and enforceable.
5.02.     Section 409A.
(a)    This Agreement will be administered, interpreted and construed in
compliance with Section 409A of the Internal Revenue Code and the regulations
and other guidance promulgated thereunder (“Section 409A”), including any
exemption thereunder. With respect to payments, if any, subject to Section 409A
(and not excepted therefrom), each such payment is paid as a result of a
permissible distribution event, and at a specified time, consistent with
Section 409A. Executive has no right to, and there shall not be, any
acceleration or deferral with respect to payments hereunder. Executive
acknowledges and agrees that Employer shall not be liable for, and nothing
provided or contained in this Agreement will obligate or cause Employer to be
liable for, any tax, interest or penalties imposed on Executive related to or
arising with respect to any violation of Section 409A. For purposes of this
Agreement, any reference to “termination of employment”, “termination” or
similar reference shall be construed to be a reference to “separation from
service” within the meaning of Section 409A.
(b)    Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any amount payable or benefit to be provided under this
Agreement constitutes an amount payable or benefit to be provided under a
“nonqualified deferred compensation plan” (as defined in Section 409A) that is
not exempt from Section 409A, and such amount or benefit is


7



--------------------------------------------------------------------------------

EX 10.1


payable or to be provided as a result of a “separation from service” (as defined
in Section 409A), and Executive is a “specified employee” (as defined and
determined under Section 409A and any relevant procedures that either Employer
Entity may establish) at the time of his “separation from service,” then such
payment or benefit will not be made or provided to Executive until the day after
the date that is six months following Executive's “separation from service,” at
which time all payments or benefits that otherwise would have been paid or
provided to Executive under this Agreement during that six-month period, but
were not paid or provided because of this clause, will be paid or provided, with
any cash payment to be made in a single lump sum (without any interest with
respect to that six-month period).  This six-month delay will cease to be
applicable if Executive “separates from service” due to death or if Executive
dies before the six-month period has elapsed, in which event any such payments
or benefits will be paid or provided to Executive's estate within thirty (30)
days of the date of death.
5.03.    Entire Agreement. This Agreement represents the entire agreement of the
parties and may be amended only by a writing signed by each of them. This
Agreement supersedes all other prior arrangements and agreements between the
parties, except the Change of Control Agreement and Restricted Stock Agreement
referred to herein. In the event that there is a Change of Control as defined by
the Change of Control Agreement during the term of this Agreement and there is a
Qualifying Termination within the Protected Period, in each case, as defined in
the Change of Control Agreement, the provisions of the Change of Control
Agreement will apply and this Agreement will cease to apply, and Executive will
be entitled to no benefits under this Agreement, including the severance
benefits in Section 2.05. Notwithstanding the foregoing sentence, except as
provided in Section 3.07, Executive’s obligations under Article III will
continue even if there is a Change of Control.
5.04.     Governing Law. This Agreement shall be interpreted, construed, and
governed according to the laws of the Commonwealth of Pennsylvania without
giving effect to the principles of conflicts of law.
5.05.     Jurisdiction and Service of Process. Executive and Employer waives any
right to a court (including jury) proceeding and instead agree to submit any
dispute over the application, interpretation, validity, or any other aspect of
this Agreement to binding arbitration consistent with the application of the
Federal Arbitration Act and the procedural rules of the American Arbitration
Association (“AAA”) before an arbitrator who is a member of the National Academy
of Arbitrators (“NAA”) out of a nationwide panel of eleven (11) arbitrators to
be supplied by the AAA. Employer will absorb the fee charged and the expenses
incurred by the neutral arbitrator selected.
5.06.     Agreement Binding. The obligations of Executive under Article III of
this Agreement shall continue after the termination of his employment with the
Employer Entities for any reason and shall be binding on his heirs, executors,
legal representatives and assigns and shall inure to the benefit of any
successors and assigns of the Employer Entities. Likewise, the obligations of
Employer shall be binding upon any successors.
5.07. Signatures. This Agreement may be executed in counterparts, any such copy
of which to be deemed an original, but all of which together shall constitute
the same instrument.
5.08.    Assignment. Employer has the right to assign this Agreement, but
Executive does not.


8



--------------------------------------------------------------------------------

EX 10.1


EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.
[Signature page follows.]


IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
this Agreement or caused this Agreement to be executed the day and year first
above written.


ATTEST:
 
 
FIRST COMMONWEALTH FINANCIAL CORPORATION
 
 
 /s/ Matthew C. Tomb
 
 
By:   /s/ T. Michael Price                                         
Name: T. Michael Price
Title: President and Chief Executive Officer





WITNESS:
 
 
 
 /s/ Carrie L. Riggle
 /s/ Brian G. Karrip
  Brian G. Karrip





9

